Citation Nr: 0321072	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  01-06 049A	)	DATE
	)
	)


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel





INTRODUCTION

The veteran served on active military service from July 1966 
to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  November 2000 rating decision by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Los Angeles, California, in which entitlement to service 
connection for arteriosclerotic heart disease was denied.

In July 2002 the veteran testified at a videoconference 
hearing before a Veterans Law Judge (VLJ) who has since 
retired.  A copy of the transcript of that hearing has been 
associated with the claims file, and the case has been 
reassigned to the undersigned VLJ.


FINDING OF FACT

In May 2003, the Board received written communication which 
indicated that the veteran wished to withdraw his appeal on 
his claim of entitlement to service connection for 
arteriosclerotic heart disease.


CONCLUSION OF LAW

The Board is without jurisdiction to consider the merits of 
the veteran's claim of entitlement to service connection for 
arteriosclerotic heart disease.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

In a letter received by the Board in May 2003, the veteran 
indicated that he wished to withdraw his Board appeal on his 
claim of entitlement to service connection for 
arteriosclerotic heart disease.  Accordingly, that claim is 
no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn his 
appeal of his claim of entitlement to service connection for 
arteriosclerotic heart disease from appellate status, and 
there effectively remains no allegation of any error of fact 
or law for appellate consideration.  As a result, the Board 
does not have jurisdiction to review the pending appeal.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  However, the Board finds nothing in the new 
legislation or implementing regulations which affects the 
veteran's ability to voluntarily withdraw his case from 
appellate status.



ORDER

The appeal is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

